Citation Nr: 1001143	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  96-35 821	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for colon cancer/carcinoid of the ileum to include 
as due to occupational ionizing radiation exposure.

2. Whether new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for right lower lobe lung nodule to include as due 
to occupational ionizing radiation exposure.

3. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

4. Whether new and material evidenced has been received to 
reopen a previously denied claim of entitlement to service 
connection for left knee disorder.

5. Entitlement to service connection for hairy cell leukemia 
to include as due to occupational ionizing radiation 
exposure.

6.  Entitlement to service connection for colon 
cancer/carcinoid of the ileum to include as due to 
occupational ionizing radiation exposure.

7.  Entitlement to service connection for basal cell 
carcinoma.

8. Entitlement to service connection for liver lesions.

9.  Entitlement to service connection for right lower lobe 
lung nodule.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for an acquired 
psychiatric disability.

12.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active duty service from July 1953 to May 
1955 and from October 1990 to May 1991.  He also had periods 
of active duty for training and inactive duty for training 
from approximately October 1972 to December 1993.

The issue of entitlement to service connection for hairy cell 
leukemia comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Oakland, California.  The Board previously remanded this 
issue for further development in June 1999 and June 2004.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and thus may proceed 
with appellate review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The remaining issues on appeal come before the Board on 
appeal from a November 2006 rating decision by the RO.  

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO in October 2009.  
A transcript of this proceeding is associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for colon cancer in a 
June 1995 rating decision.  The RO also denied service 
connection for bilateral hearing loss, a left knee disorder, 
and a lung disorder in a December 1994 rating decision.  The 
Veteran did not perfect appeals regarding any of these issues 
at the time these initial decisions were made.    
   
2.  The June 1995 RO decision is the last final decision 
prior to the Veteran's request to reopen his claim for 
service connection for colon cancer in November 1999.  The 
December 1994 RO decision is the last final decision prior to 
the Veteran's request to reopen his claims for service 
connection for bilateral hearing loss, a left knee disorder, 
and a lung disorder in 1999.   

3.  Evidence received since the June 1995 decision regarding 
the Veteran's claim of entitlement to service connection for 
colon cancer and evidence received since the December 1994 
decision regarding the Veteran's claim of entitlement to 
service connection for a lung disorder is new, bears 
substantially and directly on the matter at hand and is so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the appeal.

4.  Evidence received since the December 1994 decision 
regarding the Veteran's claim of entitlement to service 
connection for bilateral hearing loss and a left knee 
disorder, while new, does not bear substantially and directly 
on the matter at hand and is not so significant that it must 
be considered with all evidence of record in order to fairly 
adjudicate the appeal.

5.  The preponderance of the medical evidence does not relate 
the Veteran's current hairy cell leukemia with his periods of 
military service to include possible radiation exposure, nor 
has continuity of symptomatology been demonstrated.

6.  There is no competent medical evidence relating the 
Veteran's colon cancer with his periods of military service 
to include possible radiation exposure, nor has continuity of 
symptomatology been demonstrated.

7.  There is no competent medical evidence relating the 
Veteran's basal cell carcinoma of the nose with his periods 
of military service to include possible radiation exposure, 
nor has continuity of symptomatology been demonstrated.

8.  There is no competent medical evidence relating the 
Veteran's liver lesions with his periods of military service 
to include possible radiation exposure.  Furthermore, liver 
lesions are not, in and of themselves, a disability or 
disease; it has not been shown the Veteran has any disability 
associated with liver lesions of service origin.
  
9.  There is competent evidence that the Veteran's right 
lower lobe lung nodule existed prior to military service, 
with no showing that it increased in severity during service.  
Furthermore, a right lower lobe lung nodule is not, in and of 
itself, a disability or disease; it has not been shown the 
Veteran has any disability associated with a right lower lobe 
lung nodule of service origin.  

10.  There is no competent medical evidence of a current 
diagnosis of diabetes mellitus.    

11.  There is no competent medical evidence of a current 
diagnosis of an acquired psychiatric disorder.  

12.  There is no competent medical evidence of a current 
diagnosis of any chronic disability manifested by allergies.  


CONCLUSIONS OF LAW

1.  The rating decisions of December 1994 and June 1995 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2009).

2.  New and material evidence having been received, the 
claims of entitlement to service connection for colon cancer 
and a lung disorder are reopened.  38 U.S.C.A. § 5108 (West 
1999); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence having not been received, the 
claims of entitlement to service connection for bilateral 
hearing loss and a left knee disorder are not reopened.  38 
U.S.C.A. § 5108 (West 1999); 38 C.F.R. § 3.156(a) (2001).

4.  Service connection for residuals of hairy cell leukemia 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2009).

5.  Service connection for colon cancer is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.311 (2009).

6.  Service connection for basal cell carcinoma on the nose 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2009).

7.  Service connection for liver lesions is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.311 (2009).

8.  Service connection for right lower lobe lung nodule is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.311 (2009).

9.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

10.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

11.  Service connection for allergies is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the Veteran claims 
that colon cancer, a lung disorder, bilateral hearing loss, a 
left knee disorder, diabetes mellitus, depression, liver 
lesions, basal cell carcinoma of the nose, allergies, and 
hairy cell leukemia are related to his service in the United 
States Army from July 1953 to May 1955, his service in the 
United States Navy from October 1990 to May 1991, and alleged 
Reserve service at the McClellan Air Force Base from March 
1976 to September 1976.  With regard to the claims for colon 
cancer, a lung disorder, liver lesions, basal cell carcinoma 
of the nose, and hairy cell leukemia, he contends that he was 
exposed to ionizing radiation while working at McClellan Air 
Force Base and that these disorders are the result of this 
radiation exposure.  With regard to the claims for diabetes 
mellitus, depression, and allergies, the Veteran contends 
that these disorders are secondary to the Veteran's hairy 
cell leukemia.  With regard to the claim for hearing loss, 
the Veteran contends that he was exposed to acoustic trauma 
during his military service and relates this acoustic trauma 
to his claimed hearing loss.  Finally, with regard to the 
claim for a left knee disorder, the Veteran claims that he 
injured his left knee in approximately 1990 during his 
military service.    

New and Material Evidence Issues

The Veteran submitted an original claim for service 
connection for hearing loss, a left knee disorder, and a lung 
disorder in February 1994.  The Veteran's service treatment 
records were obtained and he was afforded a VA general 
examination in April 1994.  The results of this examination 
showed the following:  1) a diagnosis of bilateral 
sensorineural hearing loss, 2)  a normal left knee, and 3) a 
diagnosis of solitary right lung nodule.  The RO denied these 
initial claims in a December 1994 rating decision, finding 
the following:  1) while there was evidence of current 
bilateral hearing loss, there was no evidence of incurrence 
or aggravation during the Veteran's military service, 2) 
there was no evidence of an injury to the left knee in the 
Veteran's service treatment records and there was no evidence 
of a current left knee disability, and 3) the Veteran was 
first noted to have a solitary pulmonary nodule in November 
1990 which was unchanged since 1988, prior to the Veteran's 
second period of military service, and there was no evidence 
of aggravation during the Veteran's second period of military 
service.  

The Veteran submitted an original claim for service 
connection for colon cancer in January 1995, claiming that 
his colon cancer was secondary to his exposure to harmful 
chemicals at McClellan Air Force Base in 1974.  He also 
submitted private treatment records showing colon cancer as 
early as February 1988.  By rating decision dated in June 
1995 the RO denied service connection for colon cancer, 
finding that there was no evidence of this disease within one 
year of the Veteran's discharge from service and also finding 
that there was no medical nexus between the Veteran's colon 
cancer and his military service.  

Although the RO provided notice of these denials, the Veteran 
did not initiate an appeal of either rating decision.  
Therefore, the RO's decisions of December 1994 and June 1995 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For claims filed prior to August 29, 2001, "new and 
material evidence" is defined as  "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2002).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In November 1999, the Veteran filed another claim, this time 
including colon cancer and all other previously denied 
claims.  The RO denied these claims in a rating decision 
dated in November 2006.  With regard to the colon cancer 
claim, the RO confirmed and continued the previous denial of 
entitlement to service connection for colon cancer.  With 
regard to the lung disorder, bilateral hearing loss, and left 
knee disorders the RO found that the Veteran had failed to 
submit new and material evidence to reopen the previously 
denied claims.  The Veteran submitted a Notice of 
Disagreement (NOD) in December 2006 and perfected an appeal 
in January 2007.

The Board notes that even though the RO's November 2006 
rating decision denied the Veteran's colon cancer claim on 
the merits, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 
(Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

The Board also notes that the regulations defining "new and 
material evidence" were revised.  66 Fed. Reg. at 44, 630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. At 
45,620.  Because the Veteran's claims were received in 
November 1999, the amended regulations are not applicable.

1.	Colon Cancer

Upon review of the record, the Board finds that evidence 
received since the June 1995 rating decision is new and 
material.  Specifically, memorandums dated in July 2005, May 
2006, July 2008, and August 2008 all note that it is 
impossible to determine whether the Veteran was exposed to 
radiation during his military service and, if so, how much.  
The July and August 2008 reports also contain negative nexus 
opinions regarding the Veteran's colon cancer and his claimed 
exposure to ionizing radiation.  Such evidence was not 
previously submitted to agency decision makers and bears 
directly and substantially upon the specific matter under 
consideration, i.e., the relationship between the colon 
cancer and the Veteran's active service.  Accordingly, such 
submissions are new and material within the meaning of the VA 
regulations.  38 C.F.R. §3.156(a) (2001).  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.

2.	Right Lower Lobe Lung Nodule

Upon review of the record, the Board finds that evidence 
received since the December 1994 rating decision is new and 
material.  Specifically, memorandums dated in July 2005, May 
2006, July 2008, and August 2008 all note that it is 
impossible to determine whether the Veteran was exposed to 
radiation during his military service and, if so, how much.  
The July and August 2008 reports also contain negative nexus 
opinions regarding the Veteran's right lower lobe lung nodule 
and his claimed exposure to ionizing radiation.  Such 
evidence was not previously submitted to agency decision 
makers and bears directly and substantially upon the specific 
matter under consideration, i.e., the relationship between 
the colon cancer and the Veteran's active service.  
Accordingly, such submissions are new and material within the 
meaning of the VA regulations.  38 C.F.R. §3.156(a) (2001).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

3.	Bilateral Hearing Loss

Upon review of the record, the Board finds that evidence 
received since the December 1994 rating decision is not new 
and material under the applicable provisions of 38 C.F.R. § 
3.156(a)(2001).  Indeed, while the Veteran has expressed 
several arguments and submitted medical evidence regarding 
the radiation claims, he has not submitted any new 
documentary evidence regarding the bilateral hearing loss 
claim.  He did provide testimony in October 2009 in which he 
explained the types of noise that he was exposed to, 
including noise from the shotgun range.  However, his earlier 
claim was predicated on in-service noise exposure, and the 
additional detail provided at the hearing is not so 
significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the provisions of 38 C.F.R. 
§ 3.156(a), as in effect prior to August 29, 2001, have not 
been met and the claim is not reopened.  38 U.S.C.A. § 5108.  

4.	Left Knee Disorder

Upon review of the record, the Board finds that evidence 
received since the December 1994 rating decision is not new 
and material.  As with the hearing loss claim, the only new 
evidence with respect to the left knee is the Veteran's 
October 2009 hearing testimony.  However, his earlier claim 
was predicated on a contention of an in-service knee injury 
in 1990, and the additional detail provided at the hearing is 
not so significant that it must be considered in order to 
fairly decide the claim.  Accordingly, the provisions of 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
have not been met and the claim is not reopened.  38 U.S.C.A. 
§ 5108.  

Service Connection Issues

	A.  Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For purposes of service connection pursuant to § 1110 and § 
1131, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §1153; 38 C.F.R. § 
3.306(a).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest five years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether there is "no reasonable possibility" 
that the disease resulted from in-service radiation exposure.  
38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

B.	Factual Background

As above, the Veteran had two periods of active duty service, 
the first from July 1953 to May 1955 and the second from 
October 1990 to May 1991.  He also had periods of active duty 
for training and inactive duty for training from 
approximately October 1972 to December 1993.  The Veteran's 
May 1955 separation examination is negative for any of the 
claimed disorders.  Examination reports dated in January 
1974, June 1974, January 1977, February 1978, December 1980, 
December 1981, and December 1982 also appear to be negative 
for any of the claimed disorders.  However, notably, these 
examination reports are difficult to read.  It further 
appears that the Veteran's service treatment records from his 
second period of active service are unavailable.  

The Veteran was discharged from his first period of military 
service in May 1955.  The first showing of colon cancer is an 
operative report dated in February 1988 which shows a 
diagnosis of carcinoma of the rectum and carcinoid of the 
distal ileum and indicates that the Veteran underwent 
anterior resection of rectosigmoid and right colectomy.  

The Veteran began his second period of military service in 
October 1990 and in November 1990 he was admitted to the 
United States Naval Hospital in Subic Bay, Philippines for a 
solitary pulmonary nodule.  It was noted that this nodule had 
been present and had measured the same size since 1988 when 
it was first observed in a private X-ray examination.  The 
diagnosis was solitary pulmonary nodule, unchanged since 
1988.  

The Veteran was discharged from his second period of military 
service in May 1991 and in September 1994 he was diagnosed 
with hairy cell leukemia.  Private treatment records also 
show that the Veteran had a basal cell carcinoma excised from 
his nose in 1994.  Private treatment records include a July 
2005 computed tomography (CT) scan which shows four 
hypervascular lesions in the Veteran's liver which were 
reportedly "worrisome for metastatic colon cancer."  
Private treatment records in July 2005 also show elevated 
glucose levels.  

The Veteran has been in receipt of Social Security Disability 
benefits for a low back disorder and hairy cell leukemia 
since July 1994.      

Pursuant to the June 2004 Board remand, the RO requested 
verification of the Veteran's exposure to ionizing radiation 
in June 2005, specifically to the Navy Environmental Health 
Center Detachment.  This request noted the Veteran's 
allegation that he worked at McCullen Air Force Base every 
weekend from March 1976 to September 1976 and was exposed to 
radioactive dust particles from testing, specifically 50 
barrels of radioactive waste buried adjacent to a site where 
the Veteran was working.  

In a July 2005 response to this request the Navy 
Environmental Health Center Detachment indicated that a 
review of the exposure registry by name, service number, and 
social security number revealed no reports of occupational 
exposure to ionizing radiation pertaining to the Veteran.  
This response also suggested that the Veteran's individual 
service treatment records be reviewed to determine whether 
the Veteran was exposed to radiation during military service.    

In February 2006 the RO again requested verification of the 
Veteran's exposure to ionizing radiation, this time to the 
Radiation Protection Division and USAF (United States Air 
Force) Radioisotope Committee.  This request noted the 
Veteran's above stated allegations and medical history.  

In a May 2006 response to this request the Radiation 
Protection Division and USAF Committee indicated that a 
review of the USAF Master Radiation Exposure Registry (MRER) 
was negative for external or internal exposure data for the 
Veteran.  The MRER is the single repository for occupational 
radiation exposure monitoring for all Air Force personnel.  
This response noted that even though MRER dated back to 1947, 
there appear to have been cases where early records, 
especially the DD Form 1141, were maintained in the military 
medical record or by the local unit, and were not forwarded 
for inclusion in the central repository.  The response also 
indicated that there was insufficient information in the 
request to provide a dose estimate.  

In January 2008 the RO again requested verification of the 
Veteran's exposure to ionizing radiation, this time to the 
Director of Compensation and Pension Service.  This request 
noted the earlier attempts to obtain information regarding 
the Veteran's alleged exposure to ionizing radiation and 
noted that the Veteran had submitted a copy of an Air Force 
Study which showed that the soil at Site CS-10, one of the 
sites where the Veteran worked, was conservatively estimated 
to have 0.274 Curies of Radium-226.  

In July 2008 the RO again requested verification of the 
Veteran's exposure to ionizing radiation, this time to the 
Chief Public Health and Environmental Hazards Officer.  This 
request noted the Veteran's above-stated allegations and 
medical history.  

In a July 2008 response to this request the Chief Public 
Health and Environmental Hazards Officer indicated that the 
McClellan Air Force Base did contain radioactive materials at 
some point but opined that it would be impossible to 
calculate an estimate of the Veteran's actual exposure to 
radioactive materials owing to the fact that he was not 
badged, his times at various locations on McClellan Air Force 
Based could not be determined, and it was unclear how much 
radiation material was resuspended, if any, in any of the 
operations in which the Veteran was involved.  The July 2008 
response noted that it was quite possible that the Veteran 
received no significant exposure to ionizing radiation in the 
performance of his duties above the normal background 
radiation levels that were present prior to any radioactive 
wastes being transported.  

The July 2008 response noted that the Veteran had made claims 
for service connection for rectal carcinoma, carcinoid of the 
ileum, basal cell carcinoma of the left upper lid, solitary 
pulmonary nodule initially detected in 1990, presumably 
benign, hairy cell leukemia, and hypervascular, 
hyperattenuating lesions of the liver all secondary to 
alleged in-service radiation exposure.  The response also 
noted that carcinoid of the ileum, solitary pulmonary nodule, 
and lesions of the liver are not considered radiogenic 
diseases and have never shown a dose response in the peer-
reviewed literature.  Cancer of the rectum, skin cancer, and 
leukemia are known to be radiogenic, given sufficient 
exposure to ionizing radiation.  However, there were no 
objective indicators that the Veteran was exposed to levels 
of ionizing radiation significantly above background while 
working at McClellan Air Force Base.  In light of the above, 
the July 2008 examiner opined that it was unlikely that the 
Veteran's illnesses could be attributed to radiation exposure 
while in military service.  

In an August 2008 letter, the Director of Compensation and 
Pension Service noted the July 2008 response from the Chief 
Public Health and Environmental Hazards Officer and opined 
that as a result of the July 2008 opinion and a review of the 
evidence in its entirety, they were of the opinion that there 
was no reasonable possibility that the Veteran's rectal/colon 
cancer, carcinoid of the ileum, skin cancer, nodule of the 
lung, leukemia, and liver lesions could be attributed to the 
Veteran's alleged exposure to ionizing radiation during 
military service.

C.	Analysis

1.	Hairy cell leukemia

While leukemia is subject to presumptive service connection 
as a disease specific to radiation-exposed veterans (See 38 
C.F.R. § 3.309(d)(2)) there is no evidence that the Veteran 
participated in a radiation risk activity as defined under 
38 C.F.R. § 3.309(d)(3)(ii), nor has he specifically so 
contended.  Thus, presumptive service connection under these 
provisions is precluded.  Moreover, there is no showing that 
the Veteran was exposed to ionizing radiation during his 
military service.  Extensive searches for records that could 
corroborate the Veteran's claimed exposure to ionizing 
radiation were performed in July 2005, May 2006, and July 
2008 were negative for any evidence of the Veteran's claimed 
exposure to ionizing radiation.  Furthermore, radiation 
review under 38 C.F.R. § 3.311(e) resulted in a negative 
opinion in August 2008.  As such, service connection is also 
not warranted under these provisions.

The Veteran has also contended that his hairy cell leukemia 
is related to his exposure to harmful chemicals during 
military service.  In connection with this appeal, the 
Veteran has submitted two statements dated in July 1995 and 
March 1998 and signed by his private physician, Dr. W.A.N., 
which link Veteran's current leukemia and his military 
service, particularly the Veteran's alleged exposure to 
harmful chemicals during his military service.    

In March 1998 a VA examiner reviewed the claims file and 
opined that it was "possible but not probable [that the 
Veteran's] hairy cell leukemia was due to solvent/chemical 
exposure."  The examiner noted that the cause of hairy cell 
leukemia was unknown.  He noted that it was more common in 
males than females and it was postulated that some cases 
could be due to make work environment or exposure to 
radiation or chemicals.  The examiner noted that one study 
suggested that chemical exposure to hairy cell leukemia but 
that a second study failed to confirm the first.

In December 2000 the March 1998 VA examiner again opined that 
the etiology of hairy cell leukemia was unknown.  The 
examiner noted that an association with radiation has been 
suggested but that a subsequent study failed to verify the 
association.  The examiner also noted that radiation and 
Benzene exposure have been suggested as possible etiologies 
but no clear etiology has been documented.  Therefore, the 
examiner opined that the Veteran's hairy cell leukemia was 
possibly but not probably due to the Veteran's alleged 
exposure to radiation or chemicals.  

Given the evidence of record, the Board finds that service 
connection for hairy cell leukemia is also denied on a direct 
basis.  The Veteran's service treatment records are negative 
for any indication of hairy cell leukemia and the record 
shows that he was first diagnosed with hairy cell leukemia in 
September 1994, approximately three years after the discharge 
from his second period of military service.  While Dr. W.A.N. 
opined that the Veteran's exposure to harmful chemicals 
during his military service was at least as likely as not a 
contributing factor to the subsequent development of his 
hairy cell leukemia, it appears that the opinion is 
unsubstantiated by current medical literature.  In any event, 
he did not cite to specific studies supporting his 
conclusion.  

The Board finds the March 1998 and December 2000 VA medical 
opinions to have the most evidentiary weight.  The March 
1998/December 2000 VA examiner noted that that the etiology 
of hairy cell leukemia is unknown and opined that the 
Veteran's hairy cell leukemia was possibly but not probably 
due to the Veteran's alleged exposure to radiation or 
chemicals.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean, 13 Vet. 
App. at 448-9.  Again, the degree of detail provided by the 
VA examiner, in terms of the sources behind his conclusions, 
exceeds that provided by the private physician.  

The Veteran's claim for service connection includes his own 
assertion that his current hairy cell leukemia is related to 
his military service.  The Board does not doubt the sincerity 
of the Veteran's beliefs, however, he is not competent to 
provide a nexus opinion in a case such as this, involving 
complex medical questions.  See Jandreau, 492 F.3d at 1377.  
His assertions are outweighed by the detailed opinion 
provided by the March 1998/December 2000 VA examiner.  
Although this case contains medical opinions both in support 
and against the Veteran's claim, the Board finds that the 
March 1998/December 2000 VA medical examiner's opinion to be 
more probative, for the reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hairy cell leukemia, and the appeal is denied.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

2.	Colon cancer and basal cell carcinoma

While cancer of the colon is subject to presumptive service 
connection as a disease specific to radiation-exposed 
veterans (See 38 C.F.R. § 3.309(d)(2))  there is no evidence 
that the Veteran participated in a radiation risk activity as 
defined under 38 C.F.R. § 3.309(d)(3)(ii), nor has he 
specifically so contended.  Thus, presumptive service 
connection under these provisions is precluded.  Moreover, 
while and skin cancer is a radiogenic disease under 38 C.F.R. 
§§ 3.311(b)(2)(vii), there is no showing that the Veteran was 
exposed to ionizing radiation during his military service.  
Extensive searches for records that could corroborate the 
Veteran's claimed exposure to ionizing radiation were 
performed in July 2005, May 2006, and July 2008 were negative 
for any evidence of the Veteran's claimed exposure to 
ionizing radiation.  Furthermore, radiation under 38 C.F.R. 
§ 3.311(e) resulted in a negative opinion in August 2008.  As 
such, service connection is also not warranted under these 
provisions.

There is also no competent evidence of record that links the 
Veteran's colon cancer or basal cell carcinoma to any event 
in service.  There is no evidence of either of these 
disorders during military service or within one year after 
military service.  The first showing of colon cancer is 
February 1988, approximately 33 years after the Veteran's 
first period of service and two years prior to the Veteran's 
second period of service.  The first showing of basal cell 
carcinoma is dated in 1994, approximately three years after 
the Veteran's second period of military service.    The lapse 
of time between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, while the Veteran is competent to report 
observable symptomatology, he has not here claimed to have 
suffered continuous symptoms of colon cancer or skin cancer 
dating back to active service.

Again, no competent evidence of record links the Veteran's 
colon cancer or basal cell carcinoma to any event in service.  
Even though the Veteran feels that these conditions are 
related to his military service, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions in a case such as this, involving complex medical 
questions.  See Jandreau, 492 F.3d at 1377.

  
The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996); O'Hare, 1 Vet. App. at 367.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



3.	Liver lesions 

Lesions on the liver are not subject to presumptive service 
connection as diseases specific to radiation-exposed 
veterans.  See 38 C.F.R. § 3.309(d)(2).  Neither are liver 
lesions radiogenic diseases pursuant to 38 C.F.R. §§ 
3.311(b)(2).  As such, service connection is not warranted 
under either of these provisions.  

There is also no competent evidence of record that links the 
Veteran's liver lesions to any event in service.  There is no 
evidence of liver lesions during military service or within 
one year after military service.  The first showing of liver 
lesions is a July 2005 CT scan showing four hypervascular 
lesions in the Veteran's liver which were reportedly 
"worrisome for metastatic colon cancer."  This is 
approximately 14 years after the Veteran's discharge from 
military service.  The lapse of time between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, while the Veteran is competent 
to report observable symptomatology, he has not here claimed 
to have suffered continuous symptoms associated with liver 
lesions dating back to active service.

Even though the Veteran feels that his liver lesions 
conditions related to his military service, he is a lay 
person without medical training or expertise, and is not 
qualified to offer opinions regarding the diagnosis or 
etiology of medical conditions.  Thus, his opinion is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93;  
Espiritu, 2 Vet. App. at 494-5.    
  
Furthermore, liver lesions are not disabilities in and of 
themselves for which VA compensation benefits are payable. 
The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record 
suggesting the Veteran's liver lesions cause any impairment 
of earning capacity.  While liver lesions may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
see 38 U.S.C.A. § 1110.  Nothing in the medical evidence 
presently on file shows the Veteran has a current disability 
manifested by liver lesions.  

The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996); O'Hare, 1 Vet. App. at 367.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

4.	Right lower lobe lung nodule

Lung nodules are not subject to presumptive service 
connection as a disease specific to radiation-exposed 
veterans.  See 38 C.F.R. § 3.309(d)(2).  Neither are lung 
nodules radiogenic diseases pursuant to 38 C.F.R. §§ 
3.311(b)(2).  As such, service connection is not warranted 
under either of these provisions.  

As the Veteran's service treatment records regarding his 
second period of service are not of record, the presumption 
of soundness attaches and can only be rebutted by clear and 
unmistakable evidence demonstrating that a right lower lobe 
lung nodule existed before service and was not aggravated by 
service.  Wagner, supra.  

The first showing of a right lower lobe lung nodule is a 
November 1990 service treatment record which showed a 
diagnosis of solitary pulmonary nodule, unchanged since 1988.  
In light of this medical evidence, the Board concludes that 
the Veteran's right lower lobe lung nodule clearly and 
unmistakably existed before his second period of military 
service.  

Having found that there is clear and unmistakable evidence 
that the claimed right lower lobe lung nodule preexisted 
service, the Board will also consider whether there is also 
clear and unmistakable evidence that the disability was not 
aggravated by service.  The only evidence regarding a right 
lower lobe lung nodule is the November 1990 service treatment 
record which shows a diagnosis of solitary pulmonary nodule, 
unchanged since 1988.  In light of the fact that the right 
lower lobe lung was found in a 1988 pre-service X-ray 
examination report and that the size of this nodule remained 
unchanged between 1988 and 1990, the Board concludes that the 
Veteran's right lower lobe lung nodule was not aggravated by 
his second period of military service.  Thus, the presumption 
of soundness has been rebutted here.  Moreover, as just 
explained, the competent evidence fails to show in-service 
aggravation.   
  
Furthermore, a right lower lobe lung nodule is not a 
disability in and of itself for which VA compensation 
benefits are payable. The term "disability" as used for VA 
purposes refers to impairment of earning capacity.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence 
of record suggesting the Veteran's right lower lobe lung 
nodule causes any impairment of earning capacity.  While a 
right lower lobe lung nodule may be evidence of underlying 
disability or may later cause disability, service connection 
may not be granted for a laboratory finding.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. 
§ 1110.  Nothing in the medical evidence presently on file 
shows the Veteran has a current disability manifested by a 
right lower lobe lung nodule.

The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996); O'Hare, 1 Vet. App. at 367.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

5.	Diabetes mellitus

Given the evidence of record, the Board finds that service 
connection for diabetes mellitus is not warranted.  First, 
there is no evidence of diabetes in service.  In fact, the 
Veteran contends that diabetes mellitus is secondary to his 
hairy cell leukemia.  Specifically, in November 1999 
correspondence the Veteran reported that he was diagnosed 
with diabetes in approximately 1999, approximately eight 
years after separation from his second period of service.  
Second, there is no evidence of a current diagnosis of 
diabetes mellitus.  The only evidence of possible diabetes is 
a July 2005 private medical report which shows elevated 
glucose levels.  Elevated glucose levels are not a disability 
in and of itself for which VA compensation benefits are 
payable. The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of 
record suggesting the Veteran's elevated glucose levels cause 
any impairment of earning capacity.  While elevated glucose 
levels may be evidence of underlying disability or may later 
cause disability, service connection may not be granted for a 
laboratory finding.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. § 1110.  
Nothing in the medical evidence presently on file shows the 
Veteran has a current disability manifested by elevated 
glucose levels.  As there is no competent evidence that the 
Veteran has a diagnosis of diabetes mellitus or that such 
diagnosis is related to his military service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

6.	Acquired psychiatric disorder

Given the evidence of record, the Board finds that service 
connection for an acquired psychiatric disorder is not 
warranted.  First, there is no evidence of psychiatric 
problems in service.  In fact, in November 1999 
correspondence the Veteran contended that his depression 
began after his diagnosis of hairy cell leukemia in September 
1994, approximately three years after separation from his 
second period of military service.  Second, there is no 
evidence of a current diagnosis of depression or any other 
psychiatric problem.  In fact, available treatment records 
are negative for any psychiatric treatment.  As was stated 
earlier, current disability is required in order to establish 
service connection. Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's claim for service connection implicitly 
includes the assertion that he has depression, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
depression or its relationship to service. Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  that 
notwithstanding, it is acknowledged that lay persons may in 
limited circumstances be qualified to offer a diagnosis.  
Specifically, in Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Here, however, the 
criteria contemplated under Jandreau have not been met.  
Indeed, a mental disorder, as distinguished from individual 
symptoms, is not a simple, lay-observable diagnosis such as a 
broken leg.

As there is no competent evidence that the Veteran has a 
diagnosis of a psychiatric disability or that such diagnosis 
is related to his military service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

7.	Allergies

Given the evidence of record, the Board finds that service 
connection for allergies is not warranted.  First, there is 
no evidence of allergies in service.  In fact, in November 
1999 correspondence the Veteran contended that his allergies 
began after his diagnosis of hairy cell leukemia in September 
1994, approximately three years after separation from his 
second period of military service.  Second, there is no 
evidence of a current diagnosis of allergies.  In fact, 
available treatment records are negative for any such 
treatment.  As was stated earlier, current disability is 
required in order to establish service connection. Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran's claim for service connection 
implicitly includes the assertion that he has allergies, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a diagnosis of 
allergies or its relationship to service. Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Nor are the 
special circumstances under Jandreau at issue here.

As there is no competent evidence that the Veteran has a 
diagnosis of a psychiatric disability or that such diagnosis 
is related to his military service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in June 2001, July 2003, August 
2004, June 2005, October 2005, January 2008, March 2006, and 
February 2009 and the claim was readjudicated in a February 
2009 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained all available service treatment records, 
assisted the appellant in obtaining evidence, obtained 
medical opinions as to the etiology of the Veteran's hairy 
cell leukemia, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claims other than hairy cell leukemia 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the claimed disorders and any incident of 
active duty. Indeed, in view of reasons discussed above, 
relating the Veteran's current claimed disorders to his 
service would be entirely speculative. Therefore, there is no 
duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

Also, while it appears that the service treatment records 
from the Veteran's second period of active duty are missing, 
the Board has determined that these records are unnecessary 
as the outcome of this case could not be changed by anything 
discovered in the missing records, for all of the reasons 
previously discussed.    

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence having been received, the 
application to reopen a previously denied claim for 
entitlement to service connection for colon cancer/carcinoid 
of the ileum to include as due to occupational ionizing 
radiation exposure is granted.  

New and material evidence having been received, the 
application to reopen a previously denied claim for 
entitlement to service connection for right lower lobe lung 
nodule to include as due to occupational ionizing radiation 
exposure is granted.  

The application to reopen a claim of service connection for 
bilateral hearing loss is denied.

The application to reopen a claim of service connection for a 
left knee disorder is denied.

Service connection for hairy cell leukemia is denied.

Service connection for colon cancer/carcinoid of the ileum is 
denied.

Service connection for basal cell carcinoma is denied

Service connection for liver lesions is denied.

Service connection for right lower lobe lung nodule is 
denied.

Service connection for diabetes mellitus is denied.

Service connection for an acquired psychiatric disability is 
denied.

Service connection for allergies is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


